Citation Nr: 9908932	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection a for gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
August 1995.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 1996 rating decision, which 
denied, inter alia, the veteran's claims seeking entitlement 
to service connection for a urinary tract infection and a 
gastrointestinal disorder.  In March 1997, the veteran 
submitted a notice of disagreement (NOD) that specifically 
challenged the denial of both of these claims.  She was 
furnished a Statement of the Case (SOC) in April 1997, which 
included discussions relative to the multiple issues of 
service connection for a urinary tract infection and for a 
gastrointestinal disorder.  However, in her Substantive 
Appeal in June 1997, the veteran made no mention of the claim 
for a urinary tract infection, and thus she did not 
specifically identify that claim as an issue being appealed.  
38 C.F.R. § 20.202 (1998); see also 38 C.F.R. § 20.200 
(1998); 38 U.S.C.A. § 7105 (West 1991); Brannon v. West, 12 
Vet. App. 32, 34 (1998) (noting the requirements of a 
Substantive Appeal).  Therefore, issue of entitlement to 
service connection for a urinary tract infection is not at 
the present time properly before the Board.

Accordingly, the Board's appellate considered will be limited 
to the issue listed on the cover page of this decision.


FINDINGS OF FACT

1.  The veteran has not presented medical evidence 
demonstrating a nexus between any current gastrointestinal 
disorder and the incidents of service.  

2.  The medical evidence supports an etiological relationship 
between the veteran's current gastrointestinal disorder, 
identified as an irritable bowel syndrome, and medication 
taken to alleviate a service-connected psychiatric disorder.



CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
a gastrointestinal disorder on a direct basis.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).

2.  The veteran's gastrointestinal disorder, identified as an 
irritable bowel syndrome, is the result of medication taken 
to alleviate a service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records indicates that when 
she was seen in August 1991, she reported stomach pains, 
increasing over the previous six months.  There was also 
diarrhea when she ate greasy or sugary foods.  She indicated 
that Pepto Bismol helped temporarily.  She had lost weight 
over the previous two months.  On examination, the breath 
sounds were positive.  The abdomen was soft, and mildly 
tender throughout.  There was no rebound, guarding or 
tenderness.  The assessment was postprandial nausea and 
diarrhea, possibly the result of irritable bowel syndrome.

When she was seen in September 1991, she reported a several 
day history of sharp pain in the back, radiating to the 
abdomen.  There was increased urinary frequency.  She still 
complained of diarrhea with eating.  An upper abdomen 
ultrasound was normal.  On examination, bowel sounds were 
positive.  The abdomen was soft, with tenderness on the right 
lower quadrant and left lower quadrant, without rebound or 
guarding.  The assessment did not include a gastrointestinal 
disorder.

In a May 1992 treatment note, the veteran had no current 
complaints.  On examination, the abdomen was soft and non 
tender.  There was no organomegaly or masses.  The examiner 
concluded the examination was normal.  She reported, when she 
was seen in October 1992, a history of loose bowel movements, 
nausea and vomiting starting earlier that day.  The abdomen 
was benign.  The assessment included mild dehydration.  In 
further treatment on that day, the veteran gave a one day 
history of diarrhea.  The abdomen was soft with slight 
tenderness.  Bowel sounds were normal.

When the veteran was seen in August 1993, she gave a seven 
day history of diarrhea.  She indicated the stool was lumpy 
at first and then watery.  Her stomach was round, without 
distention.  Bowel sounds were active but faint, and there 
was tenderness of the left upper quadrant upon palpation. The 
assessment was probable viral syndrome (viral 
gastroenteritis).  

When the VA examined the veteran for compensation purposes in 
December 1995, she reported recurrent diarrhea, usually with 
stress.  She stated that she had been examined for this 
problem, and had been told that she was having some 
intermittent right upper abdominal distress.  An abdominal 
ultrasound performed at that time was normal.  There was no 
nausea or vomiting associated with the diarrhea.  On 
examination, there was no distention or tenderness of the 
abdomen.  No masses or organs were palpable.  The clinical 
impressions included probable functional gastrointestinal 
tract irritability.

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  These reports detail treatment for her 
psychiatric condition.  When she was seen in November 1996, 
she stated that she did not get sick very often.  She 
reported a nervous stomach, indicating that it was present on 
three occasions over the past week.  It was usually not 
present that often, and was marked with nausea, not pain.  In 
a December 1996 note, she reported the presence of dysuria, 
only when urine was concentrated.  She reported, when she was 
seen in January 1997, the presence of nausea after she took 
birth control pills was reported.  Side effects, including 
diarrhea, were reported based on medication that she was 
taking for control of her psychiatric symptoms when she was 
seen in February 1997.  Constipation and diarrhea were again 
reported as side effects of medication when she was seen in 
March 1997.  She reported intermittent constipation and 
diarrhea over several years in a March 1997 note, with a 
current exacerbation over the past two months.  The 
assessment included possible irritable bowel syndrome.  In an 
April 1997 note, the veteran reported constipation, lasting 
for a number of days, with upper abdominal pain and 
occasional gas. She also stated that diarrhea, which she 
described as feeling like purging, lasted for two days at a 
time, with five to six bowel movements a day.  He did not 
report any vomiting.  On examination, there were positive 
bowel signs.  The abdomen was soft, with no tenderness.  The 
impression was irritable bowel syndrome.


Analysis

The Board will first determine if service connection for a 
gastrointestinal disorder is warranted on a direct basis.  
The threshold question that must be resolved in such a claim 
is whether the veteran's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  See Chelte v. Brown, 10 Vet. 
App. 268, 270 (1997) (citing 38 U.S.C.A. § 5107(a) and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If the 
claim is not well-grounded, the appeal fails and there is no 
further duty to assist in developing the facts pertinent to 
the claim.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); see also Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995); see also Epps v. 
Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by a (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A review of the evidence of record indicates that the veteran 
reported stomach pains in service.  She also reported 
diarrhea when she was seen in August 1991 and October 1992.  
However, the service medical records do not demonstrate that 
the disorder was other than acute in nature.  While there was 
tenderness in the abdomen, there were only isolated incidents 
of stomach pain.

Subsequent to service, when the veteran was examined for 
compensation purposes in December 1995, she reported some 
intermittent right upper abdominal distress, and the veteran 
reported recurrent diarrhea, usually with stress.  On 
examination, there was no distention or tenderness of the 
abdomen, and an abdominal ultrasound was negative.  The 
veteran did report, when she was treated on an outpatient 
basis, recurrent stomach pain, which the treating physicians 
concluded was the result of irritable bowel syndrome.  

For a claim for service connection on a direct basis to be 
well grounded, the veteran must provide evidence of the 
presence of the disorder in service, medical evidence of a 
current disability, and medical evidence establishing a nexus 
between the two.  In the veteran's case, the evidence 
demonstrates that she complained of diarrhea and stomach pain 
in service.  Moreover, reports of recent treatment detail the 
presence of stomach disorders, likely the result of irritable 
bowel syndrome.  However, the veteran has not presented any 
medical evidence supporting a nexus between the current 
stomach disorder and the incidents of service.  See Savage 
and Clauza, both supra.  The reports of post service 
treatment reach no such conclusion.  Rather than medical 
evidence, the Board is limited to a consideration of the 
veteran's statements.  As the veteran is not a medical 
professional, her statements cannot serve to render a claim 
well grounded.  See Grottveit and Espiritu, both supra.  In 
the absence of such evidence, the veteran's claim for service 
connection on a direct basis is not plausible and therefore 
must be denied.

The Board must further consider if service connection on a 
secondary basis is appropriate.  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310(a).  Additionally, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc).

A review of the evidence of record indicates that service 
connection is in effect for a number of disorders, to include 
post traumatic stress disorder.  The veteran has been 
prescribed medication for treatment of the post traumatic 
stress disorder.  If it is demonstrated that the medication 
resulted in a stomach disorder, then service connection on a 
secondary basis would be appropriate, as the medication was 
prescribed to treat a service connected disability.  Such a 
determination is medical in nature, and hence outside the 
expertise of either the veteran or the VA.  

A review of the reports of outpatient treatment indicates 
that the constipation and diarrhea the veteran reports is 
considered to be a side effect of medication.  In a January 
1997 note, it was considered that the stomach disorder was 
the result of birth control medication.  However, on 
treatment in February 1997 and March 1997 it was considered 
that the stomach disorder was a side effect of the medication 
prescribed for the service connected post traumatic stress 
disorder.  

The Board therefore concludes that there is a reasonable 
doubt as to the etiology of the stomach disorder.  Under the 
provisions of 38 U.S.C.A. § 5107 (West 1991), such doubt must 
be resolved in the veteran's favor.  Accordingly, the Board 
concludes that service connection for a gastrointestinal 
disorder, identified as an irritable bowel syndrome, 
secondary to medication prescribed for a service connected 
disability, is warranted.


ORDER

Service connection for a gastrointestinal disorder, 
identified as an irritable bowel syndrome, secondary to a 
service-connected disability, is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

